Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “arrangement” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurunmaki et al.(US2017/0143262, hereinafter “Kurunmaki” and cited in IDS of 02/20/2020).

Regarding claims 1,19-20, Kurunmaki discloses a method/ computer program product/ device for determining a training load distribution of a user (20 or 40)([0072,0079]), the device comprising a processor (62 in fig.11), memory (61.1,61.2 in fig.11), software([0081]), and an arrangement configured to determine a value depicting a fitness level of user and a value depicting a maximum heart rate of the user([0089,0091]): a heart rate sensor (72 in fig.1) arranged to continuously measure heart rate; the memory (61.1,61.2 in fig.11) arranged to record selected number of measured values, the value depicting a fitness level of user and the value depicting a maximum heart rate of the user(20 or 40 in fig.8-9); an arrangement configured to obtain intensity values depicting exercise intensity, alternatively the arrangement configured to calculate continuously an exercise intensity using a measured heart rate value and the arrangement configured to record selected number of calculated intensity values and/or the arrangement configured to measure external workload[0011,0020-0024];  an arrangement configured to calculate an aerobic training load and an aerobic training effect using said intensity values ([0214]); an arrangement configured to determine, each high intensity period from the recorded values of exercise intensity values and characteristics of an interval including: 
at least one derivative of intensity; and at least one of: - an amount of intensity increase during the high intensity period; - a duration of the high intensity period; and
 - an external workload during the high intensity period([0019-0024]); an arrangement configured to calculate an anaerobic training load and an anaerobic training effect using the determined characteristics([0005-0007,0021-0025]); an arrangement configured to divide the aerobic training effect into intensity categories of: Aerobic Low and Aerobic High, based on a cumulative time at certain zones of speed, 81 average power and/or heart rate each scaled based on the fitness level, and dependent on the calculated anaerobic training effect and the calculated aerobic training effect ([0005-0006,0012-0013,0019-0020,0021-0029 and 0108-0109]); 
an arrangement configured to record the calculated training load into three intensity categories of Aerobic Low, Aerobic High and Anaerobic, in order to provide a training load distribution between the three intensity categories([0005-0006,0012-0013,0019-0020,0021-0029 and 0108-0109]); and an output device (output of user 20, and user 40 in fig.8-9) arranged to output the training load distribution.
Regarding claim 2, wherein one or more of the intensity categories are further divided into sub-categories[0021,0108].
Regarding claim 3, wherein - the Aerobic Low category is further divided into sub-categories of Recovery and Base; and/or - the Aerobic High category is divided into two or more sub-categories of Tempo, Lactate threshold and VO2max; and/or - the Anaerobic category is divided into Anaerobic capacity and speed[0021,0108].  
Regarding claim 4, classifying a workout into two or more categories is based on the aerobic training effect, anaerobic training effect and time spent at different intensity zones during the workout, wherein the categories depict the physiological benefit of the workout[0021,0072,0079,0108,]  
Regarding claim 5,Kurunmaki discloses wherein the intensity is measured as a relative intensity, wherein the relative intensity is benchmarked against one or more of: VO2max and speed/power corresponding to VO2max of the user([0133-0134,0144]).  
Regarding claim 6, Kurunmaki discloses wherein the distributed training load comprises summing all of the accumulated training loads of each intensity category([0007]). 
Regarding claim 7,Kurunmaki discloses wherein the training effect is a scaled value of a training load, which is measurable using cumulative scores of excess post-exercise oxygen consumption (EPOC) or training impulse (TRIMP)([0006-0007]).  
Regarding claim 8, Kurunmaki discloses wherein the training load distribution is outputted as a daily calendar (see “training effect” display of  “Wednesday 18.12.2013” in fig.10, [0055]).
Regarding claim 11, calculating the training load sums for each intensity category and the training load target areas for each intensity category(see table E).
Regarding claim 12, an activity class (AC) of the user, which refers to the user's fitness level, activity history or training history; and evaluating the present activity class (AC) using background information, a fitness level, a maximum oxygen consumption value and/or training history data; and wherein each activity class (AC) has its own specific training load target, which preferably comprises a range, more preferably the training load target comprises a lowest limit for a training load of the activity class (AC) and an upper limit for a training load of the activity class (AC)([0105,0161]).  
Regarding claim 16, Kurunmaki discloses wherein the high intensity intervals are detected by analyzing the derivatives of heart rate with regard to time, i.e. the degree of heart rate changes([0006, 0007,0062]).  
Regarding claim 17, Kurunmaki discloses  providing guidance based on the sums of the aerobic and anaerobic loads, and respective personal targets, said targets being based on the fitness level and total accumulated training load in history(abstract;[0006][007]).  
Regarding claim 18,Kurunmaki discloses wherein the characteristics of each interval comprises at least: - starting %HRmax or %VO2max-value([0006]), 80 - final peak %HRmax or %VO2max-value([0144]), and - a value depicting the end of the interval, and timestamps of the characteristics[0007,0152].


Allowable Subject Matter
Claims 9-10,13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saalasti et al (US2014/0088444) discloses a method and system for determining the fitness index of a person (Title). The invention relates to a method and system for determining the cardiorespiratory fitness level of a person, which the aid of freely performing exercise ([0001])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/R D/
Examiner
Art Unit 3792